MEMORANDUM **
Eric Lavan Williams appeals from the 288-month sentence imposed following his jury-trial conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and possession of an unregistered firearm, in violation of 26 U.S.C. § 5871. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Williams contends that the district court erred by finding his possession of a short-barreled rifle constituted a crime of violence, pursuant to U.S.S.G. § 4B1.1. We conclude that the district court did not err. See U.S.S.G. § 4B1.1, cmt. n. 1; see also United States v. Ankeny, 502 F.3d 829, 840-41 & n. 7 (9th Cir.2007), cert. denied, - U.S. -, 128 S.Ct. 2423, 171 L.Ed.2d 233 (2008).
Williams also contends, for the first time in his reply brief, that the inventory search of his car that resulted in the discovery of the rifle was unconstitutional. We decline to address this contention. See United States v. Puerta, 982 F.2d 1297, 1300 n. 1 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.